Citation Nr: 0820784	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-28 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel











INTRODUCTION

The veteran had active duty service from May 1971 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDING OF FACT

The veteran has been diagnosed with PTSD, but that diagnosis 
has not been shown to be predicated on a corroborated in-
service stressor, claimed as witnessing missile attacks and 
threats of exposure to chemical weapons during Operation 
Desert Storm.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption. Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post- 
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal. A 
Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
April 2004.  As this letter was issued prior to the appealed 
rating decision, this case raises no procedural concerns in 
view of the Mayfield line of decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In the present case, any deficiencies of such notification 
would not be prejudicial, as this case involves only a 
service connection claim, not increased evaluation claims.  
With service connection cases, no disability rating or 
effective date is assigned when service connection is denied. 
Id.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.

For reasons described in further detail below, a VA 
psychiatric examination has been found to not be "necessary" 
in this case pursuant to 38 U.S.C.A. § 5103A(d).

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Thus, the Board will proceed to 
adjudicate the claim on the merits.  

II.  Service connection for PTSD

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

However, service connection for PTSD requires medical 
evidence showing a diagnosis of the condition; a link, 
established by the medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the Court held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by his unit when he was 
stationed in Vietnam, which, when viewed in the light most 
favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

The veteran's serve medical records do not show any 
complaints or treatments for PTSD or symptoms associated with 
PTSD. 

Private medical records, dated March 2004, reflect that the 
veteran has been diagnosed with chronic, severe PTSD.  This 
diagnosis is based on the veteran's self-reported history of 
experiencing stressors during alleged Gulf War service in 
Saudi Arabia.  

Nevertheless, a diagnosis of PTSD must be based upon either 
participation in combat with the enemy or a corroborated in-
service stressor for service connection to be warranted, as 
noted above.  Again, a favorable medical opinion is 
insufficient, in and of itself, to predicate the grant of 
service connection for PTSD.  See Moreau v. Brown, 9 Vet. 
App. at 396.  Thus, the question becomes whether the veteran 
either engaged in combat with the enemy during service or 
experienced a corroborated in-service stressor upon which the 
diagnosis of PTSD is predicated.  

The veteran's service records do not show that the veteran 
participated in either the Vietnam War or the Gulf War during 
his active duty service.  There is no other evidence 
indicating that the veteran engaged in any type of combat. 

As such, the Board has considered whether the veteran's 
diagnosis of PTSD is based upon a corroborated in-service 
stressor or stressors.  In an April 2005 statement, the 
veteran asserts that he served in Operation Desert Storm in 
Saudi Arabia.  He alleges that he served there and witnessed 
numerous missile attacks and experienced threats of exposure 
to chemical weapons.  

The veteran's DD 214 does not reflect any awards or medals 
for active service in Southwest Asia.  As such, the RO 
requested a U.S. Army & Joint Services Records Research 
Center (JSRRC) (formerly the U.S. Armed Services Center for 
Unit Records Research (CURR)) search to verify the veteran's 
service in Saudi Arabia.  JSRRC Correspondence, dated 
February 2007, reflects that a JSRRC search could not verify 
that the veteran served in Southwest Asia.  The veteran has 
not reported any other stressors, other than the incidents 
occurring during his alleged service in Operation Desert 
Storm.  In the absence of proof of service in Southwest Asia, 
the Board finds that the evidence of record is insufficient 
to corroborate the claimed stressful incidents.  Given the 
absence of a corroborated stressor, there exists no 
likelihood that a VA psychiatric examination, which has not 
been conducted to date, would provide findings substantiating 
the claim, in view of Moreau.  Such an examination is 
therefore not "necessary" under 38 U.S.C.A. § 5103A(d).

Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record shows that the 
veteran has been diagnosed with PTSD and that this diagnosis 
has been predicated on reports of witnessing missile attacks 
and experiencing fear of exposure to chemical weapons while 
allegedly serving in Saudi Arabia.  However, the evidence 
does not show that the veteran's current diagnosis of PTSD is 
based upon corroborated stressful incidents from service.  To 
the contrary, the record does not show that the veteran even 
served in the area where he claims his stressors took place.  
As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD, and the claim must be denied.

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied. 




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


